DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the communication filed 12/26/2019.
Claims 1-20 are presented for examination.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/5/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Claim Objections
Claim 10 is objected to because of the following informalities:
“the use of two or more of the plurality of capabilities” at lines 12-13 should be “using of two or more of the plurality of capabilities”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding to Claim 14, the plain meaning of “wherein the execution of the task is triggered in the absence of Internet connectivity for the devices in the distributed computing system” is not consistent with the specification. The plain meaning of the limitation would if the execution of the task is triggered in either one of there is Internet connectivity or there is no Internet connectivity, then absence of Internet connectivity is not a trigger for executing the task). However, the detail example of claimed feature/concept at [00140] from the specification does not show the absence of Internet connectivity is a trigger for executing the task. The detail example is just a feature of executing the task without using Internet connectivity. Without using Internet connectivity and absence of Internet connectivity are different. The detail example of claimed feature/concept at [00140] can be performed in the situation of the devices/system are connected to the Internet but without using the Internet connectivity. For the purpose of examination, examiner interprets the claim limitation as the following: wherein the execution of the task is performed without using Internet connectivity for the devices in the distributed computing system.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US PGPUB 20160011910 A1) in view of Daley et al. (US 20180358009 A1, hereafter Daley) and Max (US Patent 9081618 B2).

Regarding to Claim 1, Kang discloses: a computer-implemented method, the method comprising:
detecting, by a computing device, a plurality of additional devices associated with a user environment (see [0041]; “electronic devices detected using a peripheral device detection function of a specific communication method (e.g., Bluetooth) among the electronic devices included in the preconfigured list of interworking devices”. Also see [0054]; “when the function-specific capability value management unit 305 detects that the smartwatch is carried, used, held, or worn”);
determining, for the plurality of additional devices, a plurality of capabilities associated with the plurality of additional devices (see Figs. 10-16, [0010] and [0097]; “the relay device 1001 may receive, from a plurality of electronic devices that belong to a particular group, capability value information on an external Internet connection function, a pedometer function and a message notification function”. Also see [0040]);
the electronic device is carried, used, held, or worn” and “receive, from a plurality of electronic devices that belong to a particular group, capability value information on an external Internet connection function, a pedometer function and a message notification function”, emphasis added. Each devices on the IoT environment/system would has at least one function indicated by the capability value and the device location that indicating the corresponding device is carried, used, held or worn by user); 
determining, by the computing device, which of the plurality of additional devices are capable of executing the task (see [0010]; “determining at least one electronic device to perform or execute the at least one function based on the received capability value information”);
selecting at least one of the plurality of additional devices determined to be capable of executing the task (see [0010]; “determining at least one electronic device to perform or execute the at least one function based on the received capability value information”), the selecting based at least on:

at least one determined sensor-based capability available on a respective device in the plurality of additional devices (see [0010] and [0060]; “in a state in which the electronic device 300 is set as a representative device for a photographing function (e.g., the camera function 122 of FIG. 1B), when a photographing input is received from another electronic device”. Selecting a device to perform certain function based on determined image sensor available on the corresponding device); and
triggering, by the computing device, the selected at least one of the plurality of devices to execute the task (see [0010]; “transmitting at least one command message instructing an execution of the at least one function to the at least one electronic device”).

Kang does not disclose:
receiving, at the computing device, a request to execute a task; 
selecting at least one of the plurality of additional devices determined to be capable of executing the task, the selecting based at least on:

a determined operating system executing on a respective device in the plurality of additional devices.

However, Daley discloses: receiving, at the computing device, a request to execute a task; selecting at least one of the plurality of additional devices determined to be capable of executing the task, the selecting further based at least on: a determined proximity of the plurality of additional devices to the computing device or a user associated with the request to execute the task (see [0074]; “the system may be configured to receive a voice command to play music, determine a first smart sensor that is closest to the user, play the requested music via the first smart sensor, detect that the user moves to a location that is closer to a second smart sensor, and discontinue playing the music via the first smart sensor and begin playing the music via the second smart sensor based on the detecting”, emphasis added).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the process of selecting a proper device to perform certain function in a distributed computing environment from Kang by including  selecting a second proper device to perform user’s job request after the system already selected a first proper device to perform the job request from Daley, since it would provide a mechanism of re-selecting a more proper device to perform user’s request based on most recent information to provide a better user experience (see [0074] from Daley).

Furthermore, Max discloses:

It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the method of selecting a device in a distributed computing system to perform user’s request from the combination of Kang and Daley by including the management device selects a device/resource in the distributed computing system to perform the received job requests based on operating system of the devices/resources in the distributed computing system from Max, since it would provide a policy to select device to perform user’s request based on the execution environment requirement of the request, i.e., operating system requirement of the request (see lines 31-34 of col. 8 from Max).

Regarding to Claim 2, the rejection of Claim 1 is incorporated and further the combination of Kang, Daley and Max discloses: wherein selecting of the at least one of the plurality of additional devices is further based on detected information associated with the user environment (see [0010], [0055] from Kang and [0075] from Daley. The selection of which device to perform the user’s job based on the detected information about the proximity of the devices to a user in the user environment or the voice command/request from user), the user environment defined as a physical building containing the computing device and the plurality of additional devices (see Fig. 6, abstract, [0035] from Kang and [0022] from Daley; “The present disclosure may be applied to intelligent services based on the above technologies, such as smart home, smart building, smart city”. When the combination system is applied to smart building environment, the user environment is defined as a physical building containing the relay device and the worker devices).

Regarding to Claim 3, the rejection of Claim 2 is incorporated and further the combination of Kang, Daley and Max discloses: wherein the detected information corresponds to a detected user activity level in the user environment, a detected audio request in the user environment, or detected visual imagery associated with the user environment (see [0010], [0055] from Kang and [0075] from Daley; “the system may be configured to receive a voice command to play music, determine a first smart sensor that is closest to the user, play the requested music via the first smart sensor, detect that the user moves to a location that is closer to a second smart sensor, and discontinue playing the music via the first smart sensor and begin playing the music via the second smart sensor based on the detecting”, emphasis added. The proximity of device to user makes the job request can be considered as claimed user activity 

Regarding to Claim 4, the rejection of Claim 1 is incorporated and further the combination of Kang, Daley and Max discloses:
selecting, by the computing device, a second device in the plurality of additional devices to generate output corresponding to the task, the selection of the second device based at least on determining that the selected at least one of the plurality of additional devices is unsuited to generate and communicate output corresponding to the task (see [0074] from Daley; “the system may be configured to receive a voice command to play music, determine a first smart sensor that is closest to the user, play the requested music via the first smart sensor, detect that the user moves to a location that is closer to a second smart sensor, and discontinue playing the music via the first smart sensor and begin playing the music via the second smart sensor based on the detecting”. After certain time of selecting a first device to perform user’s request, determining that the selected first device is no longer to be a device that is closest to the user, i.e., the selected first device is unsuited to generate and communicate output corresponding to the user’s request, selecting a second device that is currently closet to the user).

Regarding to Claim 5, the rejection of Claim 1 is incorporated and further the combination of Kang, Daley and Max discloses:
selecting, by the computing device, a second device of the plurality of additional devices to generate output corresponding to the task, the selection of the second device based at least on determining that the location of the at least one of the plurality of additional devices is out of a determining that the selected first device is no longer to be a device that is closest to the user, i.e., the selected first device is out of a predefined visual range or predefined audio range of the user associated with the request to execute the task, selecting a second device that is currently closet to the user).

Regarding to Claim 8, the rejection of Claim 1 is incorporated and further the combination of Kang, Daley and Max discloses: wherein selecting the at least one of the plurality of additional devices to execute the task includes:
determining a context for the user environment, the context based on detected information and stored information associated with the at least one of the plurality of additional devices (see [0026] and [0080] from Daley; “a smart sensor in the system may receive the voice command “turn on TV” spoken by a user within the vicinity of the smart sensor. Based on receiving this voice command form the user, the smart sensor may identify the user based on voice recognition, determine a television closest to the user (e.g., based on stored data defining a location of the smart sensor and locations of plural televisions in the home), determine the user's preferred program at this day and time (e.g., based on cognitive analysis of user data, such as historical viewing habits), and send a signal to the identified television to 

Regarding to Claim 9, the rejection of Claim 8 is incorporated and further the combination of Kang, Daley and Max discloses: wherein the detected information includes calendar information (see [0026] and [0080] from Daley; “determine userA's preferred show that corresponds to the current day (of the week) and time of the voice command”, emphasis added).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kang (US PGPUB 20160011910 A1) in view of Daley et al. (US 20180358009 A1, hereafter Daley) and Max (US Patent 9081618 B2) and further in view of Grieves et al. (US PGPUB 20210117048 A1, hereafter Grieves).


Regarding to Claim 6, the rejection of Claim 1 is incorporated and further the combination of Kang, Daley and Max discloses: wherein triggering the selected device to execute the task includes generating visual and audio output, the visual and audio output provided on another of the plurality of additional devices (see [0007] and [0026] from Daley; “detect that the user moves to a location that is closer to the second one of the smart sensors than to the first one of the smart sensors; and based on the detecting, the first one of the smart sensors stops performing the function and the second one of the smart sensors starts performing the function” and “determine a television closest to the user (e.g., based on stored data defining a location of the smart sensor and locations of plural televisions in the home) … send a signal to the identified television to turn on and tune to the channel having the determined program”. At certain reasonable embodiment, the preferred program at this day and time would be viewed on a second television that is closest to the user after user move, i.e., providing visual and audio output on another device).
The combination of Kang, Daley and Max does not disclose: the visual and audio output is generated in response to determining a time of day outside of a predefined time period.
However, Grieves discloses: generating visual and audio output, the visual and audio output provided on one of the plurality of additional devices in response to determining a time of day outside of a predefined time period (see [0064]; “Nearby audio and/or video equipment controllable by the computing device 105, such as televisions, speakers, video game consoles, tablet computers, mobile phones, and smart watch or other wearable computing devices, may have audio output muted or audio or video content paused. Mobile phones and other devices may be placed into a do not disturb mode to prevent notifications, alerts, and incoming calls from making any noise, vibrations, or displaying any potentially distracting content on the display of In response to determining a time of day outside of the disturb mode, generating the visual and/or audio output provided on one of the device in the IoT enviornment).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the system of the IoT system/environment from the combination of Kang, Daley and Max by including setting a do not disturb mode period/time on the IoT system/environment from Grieves, and thus the combination of Kang, Daley, Max and Grieves would disclose the missing limitations form the combination of Kang, Daley and Max, since it would provide a mechanism of setting a period of disabling the visual and/or audio output at the system based on user’s need (see [0064] from Grieves).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kang (US PGPUB 20160011910 A1) in view of Daley et al. (US 20180358009 A1, hereafter Daley) and Max (US Patent 9081618 B2) and further in view of Alberth, JR. et al. (US PGPUB 20090319504 A1, hereafter Alberth).

Regarding to Claim 7, the rejection of Claim 1 is incorporated and further the combination of Kang, Daley and Max discloses: wherein triggering, by the computing device, the selected device to execute the task includes accessing via [an operating system associated with] the computing device, at least one service in communication with [the respective operating system executing on] the selected at least one additional device, the service configured to dispatch the received task to at least one other device in the plurality of additional devices (see [0010]; “transmitting at least one command message instructing an execution of the at least one 
The combination of Kang, Daley and Max does not disclose: the message transmitting service is performed by accessing, via an operating system associated with the computing device, at least one service in communication with the respective operating system executing on the selected at least one additional device.
However, Alberth discloses: operating system includes executable code that controls basic functions of the communication including communication with external devices via each transceiver or component interface (see [0020]; “Each operating system includes executable code that controls basic functions of the communication, such as interaction among the components of the internal components of the apparatus 200, communication with external devices via each transceiver 220 and/or the component interface”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the transmitting job request from the relay device to the resource device performing the job request, i.e., the relay device sends job request to external resource device and the resource device receives job request from the external relay device, from from the combination of Kang, Daley and Max by including operating system of device having code to perform communication function with external devices from Alberth, and thus the combination of Kang, Daley, Max and Alberth would disclose the missing limitations from the combination of Kang, Daley and Max, since it is well-know and understood feature in the computing fields that the operating system of a computing device to manage certain basic function like communicating with external device.

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US PGPUB 20160011910 A1) in view of Daley et al. (US 20180358009 A1, hereafter Daley) and Bang et al. (US Patent 10768892 B2, hereafter Bang).

Regarding to Claim 10, Kang discloses: A computer program product tangibly embodied on a non-transitory computer-readable medium and comprising instructions that, when executed, are configured to cause at least one processor to:
detect, by a computing device, a plurality of additional devices associated with a user environment (see [0041]; “electronic devices detected using a peripheral device detection function of a specific communication method (e.g., Bluetooth) among the electronic devices included in the preconfigured list of interworking devices”. Also see [0054]; “when the function-specific capability value management unit 305 detects that the smartwatch is carried, used, held, or worn”);
determine, for the plurality of additional devices, a plurality of capabilities associated with each of the respective additional devices (see Figs. 10-16, [0010] and [0097]; “the relay device 1001 may receive, from a plurality of electronic devices that belong to a particular group, capability value information on an external Internet connection function, a pedometer function and a message notification function”. Also see [0040]);
configure, by the computing device, the plurality of additional devices as a distributed computing system (see Figs. 1, 6, lines 1-3 of abstract, [0003], [0010] and [0040]-[0041]; “the Internet of Things (IoT) where distributed entities, such as things, exchange and process information”. Kang is related to IoT environment/system to select a proper device to perform the electronic device is carried, used, held, or worn” and “receive, from a plurality of electronic devices that belong to a particular group, capability value information on an external Internet connection function, a pedometer function and a message notification function”, emphasis added. Each devices on the IoT environment/system would has at least one function indicated by the capability value and the device location that indicating the corresponding device is carried, used, held or worn by user);  
determine, within the distributed computing system, which of the plurality of additional devices is capable of executing the task (see [0010]; “determining at least one electronic device to perform or execute the at least one function based on the received capability value information”);
select at least two device, in the plurality of additional device, to share execution of the capability to complete the task, the selecting of the at least two devices based at least a determined proximity of the two devices to the computing device or to a user [associated with the request to execute the task] (see [0010] and [0055]; “determining at least one electronic device to perform or execute the at least one function based on the received capability value information”  and “the function-specific capability value management unit 305 may determine the capability value for the pedometer function based on whether the electronic device is carried, used, held, or worn, a remaining battery amount, and previously input capability value the number of electronic devices that can be configured as representative electronic devices” and “when the cooperation level for the visual notification function is configured to “level 3” 1707, an electronic device may configure two electronic devices that correspond to the cooperation level 3 as representative electronic devices”, emphasis added); and
trigger, by the computing device, the selected at least two devices to execute the task (see [0010] and [0134]; “transmitting at least one command message instructing an execution of the at least one function to the at least one electronic device” and “the two representative electronic devices that received the information may execute the visual notification function, as representative electronic devices for the visual notification function”).

Kang does not discloses:
receive, at the computing device, a request to execute a task; and 
the determination, selection of devices to execute the task and triggering execution of the task are performed in response to determining that completing execution of the task indicates the use of two or more of the plurality of capabilities,
the determined proximity is a determined proximity of the two devices to the computing device or to a user associated with the request to execute the task.
However, Daley discloses: receiving, at the computing device, a request to execute a task; selecting at least one of the plurality of additional devices determined to be capable of receive a voice command to play music, determine a first smart sensor that is closest to the user, play the requested music via the first smart sensor, detect that the user moves to a location that is closer to a second smart sensor, and discontinue playing the music via the first smart sensor and begin playing the music via the second smart sensor based on the detecting”, emphasis added).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the process of selecting a proper device to perform certain function in a distributed computing environment from Kang by including selecting devices to perform user’s request based on the distance between the device to be used to execute user’s request on the user made the request from Daley, since it would provide a mechanism of selecting a device that is closest to the user made the job request to perform the job request to provide a better user experience (see [0074] from Daley).

Furthermore, Bang discloses:
in response to determining that completing execution of the task indicates the use of two or more of the plurality of capabilities (see lines 3-11 of col. 73; “a command phrase that requests performance of at least two predetermined functions” and “determine the at least two predetermined functions”. The completion of the command phrase would require executions of two functions/capabilities): determine, within the distributed computing system, which of the plurality of additional devices is capable of executing the task; select at least two devices, in the plurality of additional devices, to share execution of the two or more capabilities to complete the 
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the method of selection two devices in a distributed computing system to perform user’s request to perform user’s request from the combination of Kang and Daley by including the method of selecting two devices to perform a job request that require at least two functions to be performed from Bang, since it is understood to provide a wider application for the invention of Kang due to the combination would not only has the ability to handle a job request having one function/functionality that requires two device to cooperate but also has the ability to handle a job request having at least two functions/functionalities that require at least two devices to cooperate (see [0134] from Kang and Claim 1 from Bang).

Regarding to Claim 11, the rejection of Claim 10 is incorporated and further the combination of Kang, Daley and Bang discloses: wherein selecting the at least two devices includes configuring the at least two devices to communicate to execute a plurality of separate portions of the task (see lines 12-31 of col. 73 from Bang. The selection of two IoT devices to perform two functions respectively and the execution of such two functions on the two IoT devices would require the execution result of the first function on the first IoT device is transmitted to the second IoT device as input to executing the second function. Thereby, the 

Regarding to Claim 12, the rejection of Claim 10 is incorporated and further the combination of Kang, Daley and Bang discloses: wherein selecting the at least two devices includes: determining which of the plurality of devices include components configured to execute the two or more capabilities to complete the task (see lines 12-31 of col. 73 from Bang. The selection of two IoT devices to perform two functions respectively and the execution of such two functions on the two IoT devices would require the execution result of the first function on the first IoT device is transmitted to the second IoT device as input to executing the second function. Thereby, the selecting would require to perform determination of which IoT device to execute which function); configuring the at least two devices to communicate to complete the task (see lines 19-31 of col. 73 from Bang. The selection of two IoT devices to perform two functions respectively and the execution of such two functions on the two IoT devices would require the execution result of the first function on the first IoT device is transmitted to the second IoT device as input to executing the second function. Thereby, the selecting would require to perform configuration of the two devices to communicate to execute the two separate portions of the task).

Regarding to Claim 13, the rejection of Claim 10 is incorporated and further the combination of Kang, Daley and Bang discloses: wherein at least one capability associated with at least one of the two devices extends a capability associated with the other of the at least two devices (see Fig.42, lines 37-25 of cols. 62-63 and lines 12-31 of col. 73 from Bang. For the 

Regarding to Claim 14, the rejection of Claim 10 is incorporated and further the combination of Kang, Daley and Bang discloses: wherein the execution of the task is triggered in the absence of Internet connectivity for the devices in the distributed computing system (see [0044] from Daley; “Wireless communication system 18 provides wireless communication between the smart sensor 10 and other computing devices” and “wireless communication including, but not limited to, one or more of WiFi, Bluetooth, and Near Field Communication (NFC)”, emphasis added. In certain embodiments, the replay device or smart sensor and the worker devices to execute the user’s request are connected and communicate with each other using Bluetooth or NFC communication protocol without using Internet connectivity, and thus the execution of the task is performed under situation of without using Internet connectivity).

Claims 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US PGPUB 20160011910 A1) in view of Daley et al. (US 20180358009 A1, hereafter Daley).

Regarding to Claim 15, Kang discloses: A system comprising: 
a display (see Fig. 17 and [0134]); memory; and at least one processor coupled to the memory, the at least one processor being configured to (see Fig. 2 and [0043]. It is understood to one with ordinary skill in the art that a device likes the relay device shown on Fig. 2 and performs functions as described would include memory and processor coupled to the memory and the processor is configured to perform the functions as described):

determine, for the plurality of additional devices, a plurality of capabilities associated with the at least one of the plurality of additional devices (see Figs. 10-16, [0010] and [0097]; “the relay device 1001 may receive, from a plurality of electronic devices that belong to a particular group, capability value information on an external Internet connection function, a pedometer function and a message notification function”. Also see [0040]);
configure, by the computing device, the plurality of additional devices as a distributed computing system (see Figs. 1, 6, lines 1-3 of abstract, [0003], [0010] and [0040]-[0041]; “the Internet of Things (IoT) where distributed entities, such as things, exchange and process information”. Kang is related to IoT environment/system to select a proper device to perform certain functions, and thus the controller device, i.e., the relay device, would configure the presented/detected devices at the IoT environment as a distributed computing system), the plurality of additional devices corresponding to at least one of the plurality of capabilities and a device location within the user environment (see [0054]-[0055] and [0097]; “determine the capability value for the pedometer function based on whether the electronic device is carried, used, held, or worn” and “receive, from a plurality of electronic devices that belong to a particular group, capability value information on an external Internet connection function, a pedometer function and a message notification function”, emphasis added. Each devices on 
receive, at the computing device, a request to execute a task; 
determine, by the computing device, which of the plurality of additional devices are capable of executing the task (see [0010]; “determining at least one electronic device to perform or execute the at least one function based on the received capability value information”);
select at least one of the plurality of additional devices determined to be capable of executing the task, the selecting being based at least on a determined proximity of the plurality of devices to the computing device or to a user [associated with the request to execute the task] (see [0010] and [0055]; “determining at least one electronic device to perform or execute the at least one function based on the received capability value information”  and “the function-specific capability value management unit 305 may determine the capability value for the pedometer function based on whether the electronic device is carried, used, held, or worn, a remaining battery amount, and previously input capability value information”. The selection of which device is used to execute the function is based on the capability value and the capability value is based on the device is carried, used, held or worn by a user, i.e., the proximity of the devices to a user); and
trigger, by the computing device, the selected at least one of the plurality of devices to execute the task (see [0010]; “transmitting at least one command message instructing an execution of the at least one function to the at least one electronic device”).

Kang does not disclose:

the determined proximity is a determined proximity of the plurality of additional devices to the computing device or a user associated with the request to execute the task.
However, Daley discloses: receiving, at the computing device, a request to execute a task; selecting at least one of the plurality of additional devices determined to be capable of executing the task, the selecting further based at least on: a determined proximity of the plurality of additional devices to the computing device or a user associated with the request to execute the task (see [0074]; “the system may be configured to receive a voice command to play music, determine a first smart sensor that is closest to the user, play the requested music via the first smart sensor, detect that the user moves to a location that is closer to a second smart sensor, and discontinue playing the music via the first smart sensor and begin playing the music via the second smart sensor based on the detecting”, emphasis added).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the process of selecting a proper device to perform certain function in a distributed computing environment from Kang by including  selecting a second proper device to perform user’s job request after the system already selected a first proper device to perform the job request from Daley, since it would provide a mechanism of re-selecting a more proper device to perform user’s request based on most recent information to provide a better user experience (see [0074] from Daley).

Regarding to Claim 17, the rejection of Claim 15 is incorporated and further the combination of Kang and Daley discloses: further comprising displaying a graphical control element on the display of the computing device to enable user selected control for the 

Regarding to Claim 18, the rejection of Claim 15 is incorporated and further the combination of Kang and Daley discloses: selecting, by the computing device, a second device of the plurality of additional devices to generate output corresponding to the task, the selection of the second device based at least on determining that the location of the at least one of the plurality of additional devices is out of a predefined visual range or predefined audio range of a user associated with the request to execute the task (see [0074] from Daley; “the system may be configured to receive a voice command to play music, determine a first smart sensor that is closest to the user, play the requested music via the first smart sensor, detect that the user moves to a location that is closer to a second smart sensor, and discontinue playing the music via the first smart sensor and begin playing the music via the second smart sensor based on the detecting”. After certain time of selecting a first device to perform user’s request, determining that the selected first device is no longer to be a device that is closest to the user, i.e., the selected first device is out of a predefined visual range or predefined audio range of the user associated with the request to execute the task, selecting a second device that is currently closet to the user).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kang (US PGPUB 20160011910 A1) in view of Daley et al. (US 20180358009 A1, hereafter Daley) and further in .

Regarding to Claim 16, the rejection of Claim 15 is incorporated and further the combination of Kang and Daley discloses: wherein configuring the plurality of additional devices as a distributed computing system includes: enabling, for the plurality of additional devices, policies and user preferences associated with the user environment and the computing device (see [0010], [0055], [0134] from Kang, [0075] and [0084]-[0087] from Daley. It is understood to one with ordinary skill in the art that in order to selecting one or more devices for performing user’s request based on the factors described by [0055], [0134] from Kang, [0075] and [0084]-[0087] from Daley, then it is require to enable or apply the policies and user preferences for selecting devices to the IoT system/environment, otherwise the combination system would not select devices to perform the user’ request based on those factors).
The combination of Kang and Daley does not disclose:
in response to detecting an unidentified device within the user environment, performing a security check on the unidentified device, and configuring the policies and user preferences on the unidentified device if the unidentified device passes the security check.
However, Obaidi discloses: in response to detecting an unidentified device within the user environment, performing a security check on the unidentified device (see [0060]; “the unknown IoT device is a device that has never previously connected to the home automation hub. In other cases, the unknown device has previously connected to the home automation hub but has not been re-authorized by the home automation hub within a certain time period set forth by a security policy applied to connecting IoT devices to the home automation hub. Thus, 
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the distributed computing environment having multiple resource device to performing user’s request from the combination of Kang and Daley by including method of performing security check/verification on unknown devices at IoT environment from Obaidi, since it would provide a security protection to ensure the devices join IoT environment avoid from security comprise (see [0060] from Obaidi).

Furthermore, Raleigh discloses: configuring access control policies on the unidentified device if the unidentified device passes a policy check to add the device (see [0156]; “the network element configures the one or more network service policies to add device 100B to the master service account” and “to apply a set of one or more access control policies associated with the master service account, device group, or multi -device service plan to the identified attempted or successful network service activity associated with device 100B”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the identification process of the unknown devices at the IoT environment via security check policy from the combination of Kang, Daley and Obaidi by including configuring new device with access control policy after the new device being identified by a service policy check to add the new device to system from Raleigh, and thus the combination of Kang, Daley, Obaidi and Raleigh would disclose the missing limitations from the combination of Kang and Daley (after applying the concept/feature from Obaidi, the .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kang (US PGPUB 20160011910 A1) in view of Daley et al. (US 20180358009 A1, hereafter Daley) and further in view of Bang et al. (US Patent 10768892 B2, hereafter Bang) and Stoufer et al. (US PGPUB 20170199658 A1, hereafter Stoufer).

Regarding to Claim 19, the rejection of Claim 15 is incorporated, the combination of Kang and Daley does not disclose: wherein triggering the selected device to execute the task includes generating visual output, the visual output provided on the display of the computing device, in response to determining that the computing device is within a threshold distance to a user associated with the received request to execute the task.
However, Bang discloses: wherein triggering the selected device to execute the task includes generating visual output, the visual output provided on the display of the computing device (see Fig. 42, “in response to the first action event information, the camera 4210 may take a picture and transmit the taken picture to the device 100” and “when receiving the picture from the camera 4210, the device 100 may transmit second action event information (e.g., Picture Print Command) including a second action ID corresponding to Picture Print to the 
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the reply device that transmits tasks to proper resource device from the combination of Kang and Daley by including the method of displaying certain output on the device transmits/distributes request to proper resources devices from Bang since it is understood to provide a wider application for the invention of Kang due to the combination would not only has the ability to handle a job request having one function/functionality that requires two device to cooperate but also has the ability to handle a job request having at least two functions/functionalities that require at least two devices to cooperate (see [0134] from Kang and Claim 1 from Bang).

Furthermore, Stoufer discloses: generating visual output, the visual output provided on the display of the computing device, in response to determining that the computing device is within a threshold distance to a user associated with the received request to execute the task (see [0014]-[0015]; “detect a presence of a nearby user, and in response, the control unit is configured to activate the touchscreen to display the GUI” and “the GUI including graphical control elements for respective components of a plurality of components of the appliance”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the display content on the device transmits/distributes request to proper resources devices from the combination of Kang, Daley and Bang by the method of displaying GUI having control components to control .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kang (US PGPUB 20160011910 A1) in view of Daley et al. (US 20180358009 A1, hereafter Daley) and further in view of Alberth, JR. et al. (US PGPUB 20090319504 A1, hereafter Alberth).

Regarding to Claim 20, the rejection of Claim 15 is incorporated and further the combination of Kang and Daley discloses: wherein triggering, by the computing device, the selected device to execute the task includes accessing via [an operating system associated with] the computing device, at least one service in communication with [the respective operating system executing on] the selected at least one additional device, the service configured to dispatch the received task to at least one other device in the plurality of additional devices (see [0010]; “transmitting at least one command message instructing an execution of the at least one function to the at least one electronic device”. The message transmitting service is used by the relay device in communication with the selected device for dispatch the received task to the selected device).
The combination of Kang and Daley does not disclose: the message transmitting service is performed by accessing, via an operating system associated with the computing device, at least 
However, Alberth discloses: operating system includes executable code that controls basic functions of the communication including communication with external devices via each transceiver or component interface (see [0020]; “Each operating system includes executable code that controls basic functions of the communication, such as interaction among the components of the internal components of the apparatus 200, communication with external devices via each transceiver 220 and/or the component interface”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the transmitting job request from the relay device to the resource device performing the job request, i.e., the relay device sends job request to external resource device and the resource device receives job request from the external relay device, from from the combination of Kang and Daley by including operating system of device having code to perform communication function with external devices from Alberth, and thus the combination of Kang, Daley and Alberth would disclose the missing limitations from the combination of Kang and Daley, since it is well-know and understood feature in the computing fields that the operating system of a computing device to manage certain basic function like communicating with external device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Zhi Chen/
Patent Examiner, AU2196

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196